UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6033


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRELL LEMANE WILSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:08-cr-00041-JLK-1)


Submitted:   May 13, 2014                     Decided:   May 28, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrell Lemane Wilson, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United   States  Attorney,  Roanoke,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darrell    Lemane    Wilson       appeals    the   district        court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction.          We have reviewed the record and find no

reversible error.         We have repeatedly rejected claims similar to

those advanced by Wilson that the sentencing disparity between

powder cocaine and crack cocaine violates the Equal Protection

Clause.    See, e.g., United States v. Bullard, 645 F.3d 237, 245-

46 (4th Cir. 2011).              The Supreme Court’s holding in Dorsey v.

United    States,    132    S.     Ct.    2321    (2012),      does     not   alter     our

analysis of Wilson’s claim.                See United States v. Black, 737

F.3d 280, 287 (4th Cir. 2013), cert. denied, __S. Ct.__, 2014 WL

956495    (U.S.    Apr.    21,    2014)    (No.    13-9100).           Accordingly,      we

affirm for the reasons stated by the district court.                               United

States    v.    Wilson,    No.     4:08-cr-00041-JLK-1          (W.D.     Va.    Dec.    5,

2013).     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in    the     materials

before    this    Court    and    argument       would   not    aid     the   decisional

process.

                                                                                 AFFIRMED




                                            2